                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   CAROLYN SAMPSON,                                 No. 2:20-cv-02232 PD
                            Plaintiff,
   v.
   HAGENS BERMAN SOBOL
   SHAPIRO LLP; KAY GUNDERSON
   REEVES; STEVE W. BERMAN,
                            Defendants.


        COMBINED RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE
                TO FILE FIRST AMENDED COMPLAINT
                               AND
              REPLY IN SUPPORT OF MOTION TO DISMISS

                Defendants Hagens Berman Sobol Shapiro LLP and Steve W. Berman

(collectively, “the Hagens Berman Defendants”) submit this Combined Response to

Plaintiff’s Motion for Leave to File First Amended Complaint and Reply in support

of its Motion to Dismiss under Rule 12(b)(6).

                The Motion for Leave to Amend should be denied because the amendment

would be futile for its stated purpose—providing support for the conspiracy claim.

[Doc 48-1, 5.] Moreover, the proposed amendments come too late, as discovery

closed on September 10, 2020 and summary judgment motions are due in less than

two weeks. Finally, the amendment is unnecessary, as the relatively few factual

allegations added are drawn from documents produced in the case, and to the extent

Plaintiff’s claims survive the pending Rule 12(b)(6) motion that evidence would be


{00513592.2 }
                  Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 2 of 25




available to Plaintiff at trial. The Hagens Berman Defendants have no objection to

the dismissal of Count IV (fraud) and Count V (breach of contract/duty of good faith

and fair dealing), and indeed their Rule 12 motion seeks precisely that relief. But it

is too late and unnecessary for the Complaint to be amended.

                With the dismissal of her fraud and contract claims, Plaintiff is left with claims

for negligent infliction of emotional distress (“NIED”), intentional infliction of

emotional distress (“IIED”), and conspiracy.

                As for her response to the Rule 12(b)(6) motion on her remaining claims

Sampson incorrectly asserts that Pennsylvania law governs (despite the lack of any

Pennsylvania resident impacted by this action), and does not dispute that the punitive

damages, NIED, and IIED claims fail as a matter of law under the applicable

Minnesota or Washington law. In addition, the NIED, IIED, and conspiracy claims

fail under Pennsylvania law. Finally, the First Amended Complaint does not address

the statute of limitations bar with regard to the breach of fiduciary duty claim to the

extent it is based on Plaintiff’s allegation that the Hagens Berman Defendants

affirmed or adopted any statement by Ms. Reeves that Ms. Sampson’s thalidomide

claims would be resolved within 18 months of October 2011. Thus, the Hagens

Berman Defendants Motion to Dismiss should be granted.




{00513592.2 }                                       2
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 3 of 25




I.              Argument

                A.    Minnesota or Washington law governs the punitive damages claim,
                      and there is no dispute that the claim fails under both laws.

                Sampson implicitly concedes that if either Washington or Minnesota law

applies to the claim for punitive damages, then the punitive damages claim fails as

a matter of law. Sampson’s argument in support of her punitive damages claim relies

solely on the application of Pennsylvania law.

                As Sampson acknowledges, there is a true conflict here and the state with the

greater interest in having its punitive damages law applied will govern. Kukoly v.

World Factory, Inc., No. CIV A 07-01644, 2007 WL 1816476, at *3 (E.D. Pa. June

22, 2007). Sampson also agrees that the relevant contacts for the purpose of

selecting the state with the greatest interest include “the place of injury, place of

conduct, domicile of the parties, and the place where the relationship between the

parties is centered.” Id.

                Sampson asserts that two of these four contacts point to Pennsylvania, the

purported place of the tortious conduct and where the parties’ relationship is

centered. She further argues that Pennsylvania has the greatest interest in applying

its punitive damages law to “punish the use and abuse of its Courts as a vehicle to

harm litigants.” [Doc 48-1, 13.] Surprisingly, Sampson argues that Pennsylvania’s

interest is greater because “Sampson’s residence in Minnesota is largely incidental.”

[Doc. 48-1 at 13.]


{00513592.2 }                                     3
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 4 of 25




                Plaintiff’s argument fails because both Washington and Minnesota have a

greater interest than Pennsylvania in applying their punitive damages law. First,

Washington has a greater interest because Washington is where the Hagens Berman

Defendants made the alleged misrepresentations and where they reside. Second,

Minnesota also has a greater interest as Sampson’s domicile and undisputed place

of injury. Sampson’s long-term connection to Minnesota is not incidental or

fortuitous and remains “entitled to considerable weight.” Bearden v. Wyeth, 482 F.

Supp. 2d 614, 620 (E.D. Pa. 2006).

                First, Washington has more relevant contacts and a greater interest in the

application of its punitive damages law to its residents, Steve Berman and Hagens

Berman. The purpose of punitive damages is to punish and deter outrageous conduct,

so the most relevant contacts are the defendants’ domicile as well as the place of the

tortious conduct. See, e.g., Campbell v. Fawber, 975 F. Supp. 2d 485, 508 (M.D. Pa.

2013). Here, there is no dispute that Steve Berman is a Washington resident and that

Hagens Berman has its principal place of business in Washington and is domiciled

there.

                Additionally, Washington was the place of the Hagens Berman Defendant’s

alleged tortious conduct. The tortious conduct upon which Sampson’s punitive




{00513592.2 }                                    4
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 5 of 25




damages claims relies are the alleged misrepresentations by the Hagens Berman

Defendants to Sampson.1 [See, e.g., First Amended Complaint “FAC” ¶ 73-75]

                The letters and emails containing the alleged misrepresentations emanated

from Washington, so the place of the alleged tortious conduct is Washington.

Restatement (Second) of Conflict of Laws § 148 (when tortious conduct at issue is

a misrepresentation, “the place where the defendants made the alleged

misrepresentation” is the relevant inquiry); Panthera Rail Car LLC v. Kasgro Rail

Corp., 985 F. Supp. 2d 677, 700 (W.D. Pa. 2013) (finding conduct giving rise to the

alleged torts took place in Pennsylvania, where defendant was incorporated); Stanley

Black & Decker, Inc. v. Gulian, 70 F. Supp. 3d 719, 733, 734 (D. Del. 2015) (finding

that alleged misrepresentations were made in Pennsylvania and New York, where

counsel were located); Bryant v. Wyeth, 879 F. Supp. 2d 1214, 1224 (W.D. Wash.

2012) (finding Pennsylvania law applied to punitive damages claim when “the bulk

of the conduct at issue is the extensive fraudulent misrepresentations allegedly made

from Wyeth's Pennsylvania headquarters” and Wyeth “disseminated this




1
 All of Sampson’s claims rely on the central allegations that: (1) before filing suit
Reeves told her that the lawsuit would be successful and concluded within 18 months
of filing, (2) Hagens Berman reaffirmed these predictions in communications with
Sampson; and (3) Hagens Berman provided inaccurate or incomplete information
about why the case was proceeding slowly and whether she should dismiss her claim
against one of the defendants, GlaxoSmithKline.

{00513592.2 }                                   5
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 6 of 25




information from Pennsylvania, centering the parties' relationship there for the issue

of punitive damages”).

                Because    Sampson’s     punitive       damages   claim   relies   on   alleged

misrepresentations made by the Hagens Berman Defendants in Washington to

Sampson in Minnesota, “it is irrelevant where the underlying suit was originally

being litigated, [and] where the acts in the underlying litigation occurred[.]” Teva

Pharm. Indus., Ltd. v. United Healthcare Services, Inc., 341 F. Supp. 3d 475, 505–

06 (E.D. Pa. 2018), appeal dismissed sub nom. Teva Pharm. Indus. v. United

Healthcare Services Inc., 18-3610, 2019 WL 2385192 (3d Cir. Jan. 25, 2019)

(finding state where underlying litigation occurred irrelevant to dispute regarding

enforceability of a settlement agreement). While the FAC includes additional

allegations regarding the filing of Sampson’s thalidomide complaint without

individualized fraudulent concealment or equitable tolling allegations, the FAC does

not rely on this claim to establish entitlement to punitive damages. Unlike the willful

and malicious allegations at paragraphs 75 and 91, there is no allegation that the

Hagens Berman Defendants relied on a template in a class action lawsuit out of

malice or a carelessness displaying a wanton disregard for the safety of others.

                For these same reasons, the Plaintiff’s argument that the relationship between

the parties was centered in Pennsylvania because the underlying litigation occurred

in a Pennsylvania court fails. The alleged misrepresentations were made from the



{00513592.2 }                                       6
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 7 of 25




Hagens Berman Defendants in Washington to Sampson in Minnesota. Plaintiff

received and relied upon the alleged misrepresentations in Minnesota, not

Pennsylvania. The fact that the Joint Prosecution Agreement (to which Plaintiff was

not a party and had no knowledge of) contemplated filing litigation in a Pennsylvania

court is inconsequential when neither the Joint Prosecution Agreement nor the

Pennsylvania litigation form the basis of Plaintiff’s punitive damages claim. The

relationship between the parties was not centered in one particular state, so this factor

cannot establish that Pennsylvania has the most substantial connection and interest

in applying its state law.

                Washington has a strong interest in “‘seeing that its domiciliary defendants

are protected from excessive financial liability,’ in order that it may induce firms to

conduct business within its borders.” Campbell v. Fawber, 975 F. Supp. 2d 485, 508

(M.D. Pa. 2013). By strictly limiting punitive damages, Washington “may indeed

induce other businesses to enter the state with the assurance that, although

responsible for its own torts, a company shall be immune from excessive financial

liability.” In re Disaster at Detroit Metro. Airport on Aug. 16, 1987, 750 F. Supp.

793, 807 (E.D. Mich. 1989); In re Air Crash Disaster Near Chicago, Ill. on May 25,

1979 (“Chicago”), 644 F.2d 594, 614 (7th Cir. 1981). Washington has a greater

interest in the application of its punitive damages law with regard to its Washington

residents than does Pennsylvania, which is neither the place of tortious conduct, the



{00513592.2 }                                     7
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 8 of 25




place where the parties’ relationship was centered, nor the place of any party’s

domicile.

                Second, Minnesota also has a greater interest in applying its law than

Pennsylvania. Minnesota is the where Sampson lives, where Sampson received and

purportedly relied on the alleged misrepresentations forming the basis of her claims

(by, among other things, investing in a business there and filing bankruptcy there).

It is the place where Sampson experienced the alleged harm. [Doc 48-1, 9.]

                Pennsylvania courts have routinely found that a state with these contacts has

the greater interest in having its punitive damages law applied. Wolfe v. McNeil-

PPC, Inc., 703 F. Supp. 2d 487, 494 (E.D. Pa. 2010) (concluding that the state with

the greater interest in having its punitive damages law applied was the state where

the plaintiff lived at the time of her alleged injury, where the injury initially occurred,

and the place where plaintiff relied on the defendants’ alleged representations);

Knipe v. SmithKline Beecham, 583 F. Supp. 2d 602, 614, 637 (E.D. Pa. 2008)

(finding New Jersey law governed punitive damages claim when it was the state

where the victim allegedly experienced the injury and where the defendants directed

their alleged representations).

                Despite seeking punitive damages based on conduct she experienced and

relied on in her home state of Minnesota, Sampson attempts to minimize the

connection with her home state by asserting that “Sampson’s residence in Minnesota



{00513592.2 }                                     8
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 9 of 25




is largely incidental. Thalidomide litigants across the United States likely

experienced harm similar to her own.” [Doc. 48-1 at 13.] But Sampson has been a

long-term resident of Minnesota, and her alleged injury in Minnesota is not

incidental or fortuitous. Bearden v. Wyeth, 482 F. Supp. 2d 614, 620 (E.D. Pa. 2006)

(contrasting fortuitous place of injury when dispute arises out of an airplane crash).

Additionally, Sampson seeks punitive damages based on her own individual claimst

and injuries, not other people’s. In determining which state has the greater interest

in applying its laws, Sampson’s alleged injury in her home state of Minnesota

remains “entitled to considerable weight.” Bearden v. Wyeth, 482 F. Supp. 2d 614,

620 (E.D. Pa. 2006).

                Minnesota has an interest in applying its punitive damages law to protect its

residents and deter outrageous conduct, while ensuring that its residents are not

subject to unmeritorious punitive damages claims. Minnesota Statutes § 549.191 was

intended “to prevent frivolous punitive damage claims by allowing a court to

determine first if punitive damages are appropriate.” Gamma–10 Plastics, Inc. v.

Am. President Lines, Ltd., 32 F.3d 1244, 1255 (8th Cir. 1994); Ulrich v. City of

Crosby, 848 F. Supp. 861, 866–67 (D. Minn. 1994).

                Plaintiff argues (at 12) that applying Pennsylvania law on punitive damages

would not undermine Minnesota’s public policy because (1) Pennsylvania only

awards punitive damages claim if compensatory damages are warranted and (2) both



{00513592.2 }                                     9
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 10 of 25




Pennsylvania and Minnesota recognize that breach of fiduciary duty can give rise to

punitive damages. But Minnesota’s statutory limitation on punitive damages

imposes limitations beyond requiring an award of compensatory damages on a

breach of fiduciary duty claim and would be undermined by the application of

Pennsylvania law. Minnesota has a greater interest than Pennsylvania in applying its

punitive damages law.

                B.    Minnesota law governs the emotional distress claims.

                With regard to the emotional distress claims, the only dispute is whether

Minnesota or Pennsylvania has more relevant contacts and a greater interest in

applying its substantive laws. Sampson admits that Minnesota has two of the four

relevant contacts (place of domicile and injury) and an interest in applying its law

with regard to its residents who experienced alleged harm in its state. However,

Sampson asserts that Pennsylvania has a greater interest governing the relationship

between a Washington attorney and Minnesota client because (1) all of the claims

“arise out of the defendants’ conduct in connection with the litigation venued in

Pennsylvania,” and (2) the relationship between Sampson and the Hagens Berman

Defendants was purportedly centered in Pennsylvania. [Doc 48-1, 9-10.]

                First, Sampson’s argument fails because Pennsylvania was neither the place

where the conduct causing the alleged emotional distress occurred nor the place

where the relationship between the parties was centered. As explained above, the



{00513592.2 }                                   10
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 11 of 25




representations forming the basis of the emotional distress claims from Washington,

so the place of the alleged tortious conduct is Washington. [FAC ¶ 80 (“Defendants’

negligent, reckless, and intentional false and misleading statements and omissions

to plaintiff . . . foreseeably caused plaintiff extreme emotional harm”); FAC ¶ 85

(“Defendants’ reckless and intentional false and misleading statements to plaintiff

were extreme and outrageous”).] Sampson’s emphasis on the connection to the

Pennsylvania thalidomide litigation and the Joint Prosecution Agreement between

the attorneys bringing that litigation (not Sampson) is misplaced.

                Second, as the Hagens Berman Defendants explained in their Motion to

Dismiss, none of six factors set forth in the Restatement (Second) of Conflict of

Laws § 148 governing the conflict of law analysis for torts based on

misrepresentations weigh in favor of the application of Pennsylvania law. Three of

these factors favor the application of Minnesota law: (1) the place where Sampson

allegedly acted in reliance upon the representations, (2) the place where Sampson

received the representations, and (3) the place where Sampson resides and was

injured. One of the factors favors the application of Washington law: (4) the place

where the defendants made the alleged misrepresentations. Two factors are

inapplicable: (5) the place where a tangible thing which is the subject of the

transaction between the parties was situated at the time, and (6) the place where the

plaintiff is to render performance under a contract which he has been induced to



{00513592.2 }                                 11
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 12 of 25




enter by false representations. Sampson failed to address this argument, implicitly

conceding that none of these factors support the application of Pennsylvania law.

                Third, even if the alleged tortious conduct complained of by Sampson

occurred in Pennsylvania (and it did not), the place where Sampson resides and felt

the alleged harm is entitled to more weight in determining which state law governs

her tort claims. Comment e to Section 145 explains that the place of the tortious

conduct is usually significant only if the state where the injury occurred either cannot

be determined or bears little relation to the parties. Restatement (Second) of Conflict

of Laws § 145 cmt. e.

                In addition, and importantly, Pennsylvania courts find that the place where a

plaintiff resides and felt the alleged harm is entitled to more weight than the place of

the tortious conduct. Panthera Rail Car LLC v. Kasgro Rail Corp., 985 F. Supp. 2d

677, 700 (W.D. Pa. 2013) (“Although the conduct giving rise to the alleged torts

took place in Pennsylvania and the Kasgro Defendants reside here, the place where

[plaintiff resides] and the harm was felt is more significant for this analysis.”);

Bearden v. Wyeth, 482 F. Supp. 2d 614, 620 (E.D. Pa. 2006) (noting that

Pennsylvania state courts and federal courts applying Pennsylvania choice of law

principles have refused to apply Pennsylvania substantive law when it was not the

place of injury, which is entitled to considerable weight); Shields v. Consolidated

Rail Corp., 810 F.2d 397, 401 (3d Cir. 1987) (“where the place where the injury



{00513592.2 }                                     12
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 13 of 25




occurred was not fortuitous . . . the place of injury assumes much greater importance,

and in some instances may be determinative”). These decisions are consistent with

the established principle that “the local law of the state of injury will usually be

applied to determine most issues involving the tort” when the “injured person has a

settled relationship to that state, either because he is domiciled or resides there. . . .”

Restatement (Second) of Conflict of Laws § 146 cmt. e.

                Fourth, considering Pennsylvania’s limited connection to Sampson’s

emotional distress claims, Minnesota’s undisputed interest in protecting its own

residents from harm is greater than Pennsylvania’s alleged interest in regulating the

attorney/client relationship between non-residents (especially where, as here, the

parties agreed to venue in Texas and to a Texas choice-of-law provision). In addition

to Minnesota’s interest in prescribing the rules ensuring that its residents receive

compensation for their injuries, Minnesota also has an interest in enforcing its tort

laws in a manner that encourages economic activity and lowers costs for resident

consumers and businesses. LeJeune v. Bliss-Salem, Inc., 85 F.3d 1069, 1072 (3d Cir.

1996) (“A state’s interest in enforcing its tort law is not constrained to protecting

residents from harm or suit. A state could have a host of reasons for limiting liability,

including encouraging economic activity in the state . . . and lowering costs to

consumers . . .”). In addition, Pennsylvania courts have recognized that Minnesota

has an interest in regulating the conduct of attorneys representing its residents. Teva



{00513592.2 }                                 13
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 14 of 25




Pharm. Indus., Ltd., 341 F. Supp. 3d at 507 (“Minnesota clearly has an interest in

regulating . . . the representatives its citizens hire.”).

                In contrast, Pennsylvania courts have rejected Sampson’s argument that

Pennsylvania has an interest in protecting non-resident “litigants in its Courts from

harm[.]” [Doc 48-1, 10-11 (citing Crossland Savings FSB v. Rockwood Ins. Co., 692

F. Supp. 1510, 1512 (S.D.N.Y. 1988)).] In Teva Pharmaceutical Industries, Ltd.,

this District found that the state of Pennsylvania had no interest in regulating the

conduct of non-resident attorneys with regard to their non-resident clients. 341 F.

Supp. 3d at 507 (in choice-of-law context, “Pennsylvania has no interest in

regulating the attorney-client relationship of a citizen of another state.”).

                Sampson reliance on Crossland Savings FSB v. Rockwood Insurance

Company underscores the absence of authority to support her position. Sampson

cites Crossland Savings in support of her assertion that Pennsylvania’s interest in

regulating non-resident attorneys who practice in its courts outweighs Minnesota’s

interest in regulating business relationships with its residents. [Doc 48-1, 11.] But

that court found that New York’s interest outweighed Texas’s interest in regulating

its licensed professional because (1) the plaintiff resided in New York and (2) the

defendants made the alleged misrepresentations in New York. 692 F. Supp. at 1512.

The Crossland Savings decision supports the conclusion that Minnesota’s interest in




{00513592.2 }                                 14
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 15 of 25




applying its law is greater here because Sampson resides in Minnesota and felt the

alleged injury in Minnesota.

                Minnesota law limiting emotional distress claims “reflects a policy

consideration that an independent claim of mental anguish is speculative and so

likely to lead to fictitious allegations that there is a considerable potential for abuse

of the judicial process.” Hubbard v. United Press Int’l, Inc., 330 N.W.2d 428, 438

(Minn. 1983); Stadler v. Cross, 295 N.W.2d 552, 554 (Minn. 1980) (affirming zone

of danger limitation to ensure that there are “workable, reasonable, logical, and just

as possible” limitations to the consequences of a person’s actions). Minnesota has a

greater interest in applying its state laws based on policy consideration to claims

brought by a resident of its state who was harmed in its state than Pennsylvania.

                C.    The NIED claim fails under Minnesota and Pennsylvania law.

                There is no dispute that Sampson’s NIED claim fails under Minnesota law.

[Doc 48-1, 13-14.] That claim must be dismissed because there is no allegation that

Plaintiff was within the zone of physical danger and feared for her own safety, two

necessary elements of an NIED claim under Minnesota law. See Engler v. Ill.

Farmers Ins. Co., 706 N.W.2d 764, 767 (Minn. 2005).

                Although Minnesota law applies for the reasons set out above, the NIED claim

also fails under Pennsylvania law. Sampson asserts that Pennsylvania law “allows

a claim for negligent infliction of emotion distress claim [outside the zone of danger]



{00513592.2 }                                    15
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 16 of 25




where the defendant owes the plaintiff a fiduciary duty.” [Id. at 13-14 (citing Toney

v. Chester Co. Hosp., 961 A.2d 192, 197-98 (Pa. Super. 2008)).] But Pennsylvania

law limits the fiduciary relationships supporting a NIED claim to those that

“encompass an implied duty to care for the plaintiff's emotional well-being” where

“deep emotional harm” is an obviously foreseeable risk, which does not include

attorney/client relationships. Toney, 36 A.3d at 85; MDB, 386 F. Supp. 3d at 593

(finding that a school was not “responsible for the care of the feelings of a child”

and that the relationship between a school and student “was simply not of the

intensely emotionally charged sort . . . giving rise to a duty not to negligently inflict

emotional distress”).

                In Toney, the plaintiff mother brought a NIED claim against her obstetricians,

who told her that her ultrasound results were normal when her child actually had

“several profound physical deformities.” Toney, 36 A.3d at 85. 2 In allowing the

mother’s NIED claim to move forward, the opinion explicitly “limit[ed] the reach of

this NIED claim to preexisting relationships involving duties that obviously and

objectively hold the potential of deep emotional harm in the event of breach[.]” Id.

The opinion explained that these “special relationships must encompass an implied

duty to care for the plaintiff's emotional well-being.” Id. at 95. The opinion noted


2
 As a threshold issue, Sampson omits that the Toney opinion lacks precedential
value because the Pennsylvania Supreme Court was evenly divided. MDB v.
Punxsutawney Christian Sch., 386 F. Supp. 3d 565, 593 (W.D. Pa. 2019).

{00513592.2 }                                     16
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 17 of 25




that “not all breaches of duties should result in compensable emotional distress

claims,” including not all doctor-patient relationships. Id. at 91. Rather, those

“relationships involving life and death fall within this category.” Id. at 95. The

opinion found that the doctor-patient relationship in the “sensitive and emotionally

charged field of obstetrics” qualified because it included a duty to care for their

patient's emotional well-being when diagnosing fetal abnormalities and deep

emotional harm due to a breach was foreseeable. Id.

                Since Toney, Pennsylvania courts have declined to extend NIED liability

beyond the limited doctor/patient relationships (such as the obstetrician/patient

relationship at issue in Toney), and one adoption agency/adoptive parents

relationship. MDB, 386 F. Supp. 3d at 593 (citing Hershman v. Muhlenberg Coll.,

17 F. Supp. 3d 454, 460 n.8 (E.D. Pa. 2014) (collecting cases and explaining that

Pennsylvania courts have not found a special relationship in cases involving, inter

alia, employer-employee, lender-borrower, casino-patron, airline-passenger, or

contractor-building-owner relationships)).

                Here, the relationship between an attorney and client does not “encompass an

implied duty to care for the plaintiff's emotional well-being” that is greater than a

school’s duty to care for the emotional well-being of a child. Toney, 36 A.3d at 85;

MDB, 386 F. Supp. 3d at 593. While involvement in litigation is generally stressful,

it is “not of the intensely emotionally charged sort where courts have recognized a



{00513592.2 }                                    17
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 18 of 25




‘special relationship’ giving rise to a duty not to negligently inflict emotional

distress.” Id. Additionally, an attorney’s knowledge that litigation is stressful for a

client does not turn litigation into a “life and death” situation and does not make it

“obviously and objectively” foreseeable that there was a “potential of deep

emotional harm in the event of breach.” Id.; see also Ordon v. Karpie, 273 Fed.

App’x 27 (2d Cir. 2008) (finding insufficient allegations supporting NIED claim

based on attorney’s advice to settle medical examining board complaint without

informing him of the risk of reciprocal discipline by other medical boards when

alleged failure did not create an unreasonable risk of foreseeable emotional distress).

The FAC lacks allegations of a zone of danger or special relationship necessary to

bringing a NIED claim, and the NIED claim fails under Minnesota and Pennsylvania

law.

                D.    The IIED claim fails under Minnesota and Pennsylvania law.

                Sampson also does not dispute that her IIED claim fails under Minnesota law,

and for that reason alone the claim should be dismissed.

                Instead, Plaintiff argues that Pennsylvania law applies, and that the claim

states a claim for relief under Pennsylvania law, which relaxes the required standard

for extreme and outrageous conduct when a “special relationship” is in place.

However, Sampson relies only on Bradshaw and Fair, neither of which holds that

an attorney-client relationship permits a plaintiff to state a claim for IIED without



{00513592.2 }                                    18
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 19 of 25




alleging extreme and outrageous conduct. Even if Pennsylvania law applies to the

IIED claim, the proposed amended claim in the FAC fails to state a claim.

                In Bradshaw, the court noted two instances where a special relationship

relaxed the extreme and outrageous standard: a father/son relationship and

landlord/tenant relationship. The court did not include the attorney/client

relationship within this limited group of special relationships, rather it noted that

“[t]hreats of foreclosure by a law firm where such action was of doubtful legality

did not meet the test” for extreme and outrageous conduct. Bradshaw v. Gen. Motors

Corp., Fisher Body Div., 805 F.2d 110, 114 (3d Cir. 1986), abrogated by Yellow

Freight Sys., Inc. v. Donnelly, 494 U.S. 820 (1990). The court confirmed that

Pennsylvania “has placed substantial restrictions on this cause of action” and that it

was reserved for “bizarre and gruesome” situations like where the defendants killed

the plaintiff’s minor son, secretly buried the body, and concealed the death without

notifying the authorities for months. Id. (citing Papieves v. Kelly, 437 Pa. 373, 263

A.2d 118 (1970)). The court concluded that the employer/employee relationship was

not one of the limited “special relationships” and that plaintiff failed to state a claim

for NIED based on allegations that the defendants misled him as to the chances for

being rehired. Id.

                In Fair, the court concluded that a landlord’s “extreme abuse of their position”

could constitute “extreme and outrageous” conduct in circumstances where the



{00513592.2 }                                      19
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 20 of 25




landlord refused to make the premises fit for human habitation. Fair v. Negley, 390

A.2d 240, 242 (Pa. Super. 1978). The court did not address special relationships and

those facts were far more extreme and outrageous than the facts alleged in the FAC.

                The Restatement narrowly limits the special relationship:

                A common carrier or other public utility is subject to liability to patrons
                utilizing its facilities for gross insults which reasonably offend them,
                inflicted by the utility’s servants while otherwise acting within the
                scope of their employment.

Restatement (Second) of Torts § 48 (1965). See also Eck v. Oley Valley Sch. Dist.,

No. CV 19-1873, 2019 WL 3842399, at *9 (E.D. Pa. Aug. 15, 2019) (concluding

that exception in section 48 did not apply to special teacher-student relationship, and

that IIED claim failed to state a claim). Defendants are not a common carrier or

public utility, and Pennsylvania law does not relax the requirement to allege

“extreme and outrageous” conduct in order to state a claim for IIED against one’s

lawyer.

                Plaintiff’s argument relies on the application of a relaxed standard, implicitly

acknowledging that her allegations do not rise to the level of intentional extreme and

outrageous conduct. This is particularly true with regard to the IIED claim against

Steve Berman. Plaintiff’s allegations regarding Berman rely solely on the letters

attached as Exhibits to the Motion to Dismiss and incorporated in the Complaint.

The statements made in these letters are not extreme and outrageous as a matter of

law. Plaintiff’s proposed amendments to paragraphs 84-86 of the FAC, which allege


{00513592.2 }                                       20
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 21 of 25




that Defendants gave her “false hope” by failing to accurately advise her about the

likelihood of success in litigation, also do not rise to the level of extreme and

outrageous conduct. [FAC ¶¶ 4, 26, 70, 84-86, 91.] See Bradshaw, 805 F.2d at 114

(finding misleading employee regarding chance of rehire and threatening foreclosure

of doubtful legality by a law firm insufficient to establish extreme and outrageous

conduct).

                In addition, Plaintiff failed to address the lack of allegations establishing that

the Hagens Berman Defendants intended to cause severe emotional distress or

proceeded with knowledge that severe emotional distress would occur. Knowledge

of the general stress associated with litigation cannot establish that the Hagens

Berman Defendants knew that severe emotional distress would occur. Plaintiff’s

IIED claim fails under Minnesota and Pennsylvania law.

                E.    The amended conspiracy claim fails under Minnesota and
                      Pennsylvania law.

                Sampson recognizes that her original conspiracy claim failed to allege the

required agreement between Reeves and the Hagens Berman Defendants to breach

their fiduciary duties. In an attempt to address this failure, Sampson’s amended

conspiracy claim asserts that Reeves and Hagens Berman agreed to enter into a Joint

Prosecution Agreement and unlawfully agreed to file Sampson’s thalidomide

complaint based on a template instead of individual allegations relating to the statute




{00513592.2 }                                       21
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 22 of 25




of limitations. [Doc 48-1, 16; FAC at ¶ 89.] These new (and inaccurate) allegations

do not save Sampson’s conspiracy claim under Minnesota or Pennsylvania law.3

                First, Sampson recognizes that the agreement to enter into the Joint

Prosecution Agreement was not unlawful, [Response, 16], and for that reason alone

the claim fails.

                Second, there is no allegation that Gordon Legal and Hagens Berman acted

with an intent to injure Sampson or actually injured Sampson when they allegedly

conspired to file Sampson’s thalidomide complaint based on a template rather than

individualized allegations.

                Proof of an intent to injure the plaintiff is an essential element of a conspiracy.

Ness v. Gurstel Chargo, P.A., 933 F. Supp. 2d 1156, 1171 (D. Minn. 2013) (“[A]

plaintiff must allege with sufficient particularity and demonstrate with specific

material facts that the parties reached some agreement and conspired together to

injure the plaintiff.”); Romy v. Burke, 2003 WL 21205975, at *4 (Pa. Com. Pl.

May 2, 2003) (dismissing conspiracy claim when plaintiff failed to “set forth facts

showing malice on the part of their conflicted attorneys”). Thus, even accepting as

true the allegations in the proposed FAC Plaintiff fails to state a claim for conspiracy.




3
  This new allegation also provides no support for her claim as to Steve Berman, as
the agreement was with Hagens Berman Sobol Shapiro LLC, not Mr. Berman in his
personal capacity.

{00513592.2 }                                       22
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 23 of 25




                F.    The statute of limitations bars claims based on the promise of
                      success within 18 months.

                Sampson failed to respond to the argument that the statute of limitations

barred all claims based on the Hagens Berman Defendants’s alleged reaffirmation

that Plaintiff’s thalidomide claims would resolve in her favor within 18 months.

[Compare Doc 18-1, 21-32, with Doc 48-1.] Additionally, none of the proposed

amendments address this issue. By failing to rebut this argument, Plaintiff concedes

that her claims based on this alleged misrepresentation fail as a matter of law.

II.             Conclusion

                The Hagens Berman Defendants request that their motion to dismiss be

granted and that Plaintiff’s Motion for Leave to Amend be denied.



DATE: September 11, 2020                      Respectfully submitted,

                                              s/ Keith Beauchamp

                                              COPPERSMITH BROCKELMAN PLC
                                              Keith Beauchamp (pro hac vice)
                                              kbeauchamp@cblawyers.com
                                              Roopali H. Desai (pro hac vice)
                                              rdesai@cblawyers.com
                                              2800 N. Central Avenue, Suite 1900
                                              Phoenix, AZ 85004
                                              Telephone: (602) 381-5490
                                              Facsimile: (602) 224-6020




{00513592.2 }                                   23
                Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 24 of 25




                                            PIETRAGALLO GORDON ALFANO
                                            BOSICK & RASPANTI LLP

                                            Gaetan J. Alfano
                                            Pennsylvania Bar No. 32971
                                            GJA@pietragallo.com
                                            Douglas E. Roberts
                                            Pennsylvania Bar No. 321950
                                            DER@pietragallo.com
                                            1818 Market Street, Suite 3402
                                            Philadelphia, PA 19102
                                            Telephone: (215) 320-6200
                                            Facsimile: (215) 981-0082

                                            Attorneys for Hagens Berman Sobol
                                            Shapiro, LLP, and Steve Berman




{00513592.2 }                                24
                 Case 2:20-cv-02232-PD Document 55 Filed 09/11/20 Page 25 of 25




                                 CERTIFICATE OF SERVICE

                The undersigned hereby certifies that, on August 20, 2020, the foregoing

Combined Response to Plaintiff’s Motion for Leave to File Amended Complaint and

Reply in Support of the Hagens Berman Defendant’s Rule 12(b)(6) Motion was filed

electronically and served on all counsel of record via the Court’s CM/ECF system.

                                             PIETRAGALLO GORDON ALFANO
                                             BOSICK & RASPANTI LLP

                                             s/ Douglas E. Roberts

                                             Gaetan J. Alfano
                                             Pennsylvania Bar No. 32971
                                             GJA@pietragallo.com
                                             Douglas E. Roberts
                                             Pennsylvania Bar No. 321950
                                             DER@pietragallo.com
                                             1818 Market Street, Suite 3402
                                             Philadelphia, PA 19102
                                             Telephone: (215) 320-6200
                                             Facsimile: (215) 981-0082
                                             Attorneys for Hagens Berman Sobol
                                             Shapiro, LLP, and Steve Berman




{00513592.2 }                                  25
